Citation Nr: 0920429	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  02-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected 
residuals of a right ankle injury.

3.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1949 to April 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In December 2004, the Veteran appeared before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  A 
transcript of the hearing is of record.

These appeals were previously before the Board in March 2005.  
The Board decided a claim for increased rating for service 
connected residuals of a right ankle injury, and remanded 
these remaining claims for further development.  The case has 
been returned to the Board for further appellate 
consideration.

In May 2009 the Veteran sent correspondence noting that he 
had turned down the option for a new VA examination several 
months ago, but that he had "reconsidered" and was now 
seeking a current examination in conjunction with his appeal.  
Given the favorable decision of the Board, remanding for a 
new VA examination is unnecessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).



FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD linked to a stressful 
in-service experience; the Board has accepted the Veteran's 
lay account of the experience because the injury that 
resulted was corroborated by service treatment records.

2.  Resolving reasonable doubt in favor of the Veteran, his 
current right knee disability is due to or related to his 
service-connected residuals of a right ankle injury.

3.  Resolving reasonable doubt in favor of the Veteran, his 
current low back disability is due to or related to his 
service-connected residuals of a right ankle injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).

2.  The Veteran's right knee disability was caused by the 
Veteran's service-connected healed fracture of the right 
ankle  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The Veteran's low back disability was caused by the 
Veteran's service-connected healed fracture of the right 
ankle  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
issues on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished. 

2.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

A.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor.  The regulation 38 C.F.R. § 4.125(a) refers 
to the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (1994) 
(DSM-IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  The DSM-IV provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran has indicated three stressors for his PTSD: 1) he 
saw an army soldier fall into the water from onshore, and was 
told to back away from the railing because the soldier had 
been shot, 2) while on board the U.S.S. Chara the Veteran 
witnessed the dead bodies of pilots being stored in the 
freezers onboard the ship for transport, and 3) while onboard 
the U.S.S. Chara the Veteran's ankle became entwined in a 
rope and he was dragged across the deck, almost through a 
metal anchor eyelet, and passed out thinking his leg had been 
sheared off.  

In May 2002 the RO denied the Veteran service connection for 
PTSD because the Veteran's stressors of seeing a soldier shot 
and hauling dead bodies were not specific enough to verify, 
and the events are not documented in the Veteran's service 
personnel records.

In March 2005 the Board remanded the Veteran's claim, in part 
so that the RO could attempt to verify the Veteran's 
stressors.  The Defense Personnel Records Image Retrieval 
System (DPRIS) printout regarding the history of the U.S.S. 
Chara did not include the dates during which the Veteran 
served on the ship, and as such was inadequate.  However, 
DPRIS indicated that deck logs would not document accidents 
or incidents that resulted in injury to personnel.  As such, 
the Veteran's stressors regarding seeing a soldier shot and 
hauling dead bodies have not been verified.  

However, the Veteran's service treatment records show that in 
March 1961 the Veteran was engaged in unload ammunition when 
his ankle was caught in the line.  The Veteran was given 
emergency first aid treatment and was taken onboard an 
aircraft carrier for x-rays.  The Veteran is also service 
connected for a healed fracture of the right ankle in 
connection with this accident.

VA treatment records show that the Veteran has been seeing a 
psychiatrist every three months and he is being treated with 
therapy and medication for diagnosed chronic PTSD with 
depression.

A May 2000 letter from a clinical psychologist indicates that 
the Veteran had been a client since December 1999, and that 
the Veteran was exposed to combat-related traumas as well as 
being severely injured and almost killed when his leg was 
caught in a line on board a ship during the Korean War.  The 
psychologist diagnosed the Veteran with PTSD on the DSM-IV 
scale.

In a December 2004 Board hearing the Veteran testified to 
thinking his leg was going to be shorn off by the giant rope 
as both ships were underway when his leg was caught and he 
was dragged across the boat.  The Veteran also noted that he 
passed out during incident and another serviceman had to tell 
him his leg was still there.

The Veteran was afforded a VA psychological examination in 
November 2007.  The examiner took note of the fact that the 
Veteran had been previously denied service connection for 
PTSD because his stressors could not be verified, and so she 
attempted to obtain greater detail regarding the Veteran's 
stressors.  She diagnosed the Veteran, in accordance with the 
DSM-IV scale, with chronic posttraumatic stress disorder, 
recurrent, mild,  major depressive disorder, and alcohol 
abuse.  On Axis IV [psychosocial and environmental problems 
contributing to the disorder, according to the DSM-IV], the 
examiner described the problem as severe due to combat in 
Korea, family discord.  The examiner noted in her discussion 
that the Veteran's PTSD symptoms required continuous 
medication.  The examiner also stated that "the Veteran's 
stressors, if verified, fit diagnostic criteria 'A' for a 
diagnosis of PTSD."

As noted above, the Veteran is currently service-connected 
for a disability that stemmed from the same incident that the 
Veteran is claiming as a stressor.  The 2007 VA examination 
stated that if the Veteran's stressors were verified, they 
would meet the criteria for his PTSD diagnosis.  Here, the 
claimed leg injury stressor has been verified.

In summary, the Board is satisfied that the Veteran has a 
diagnosis of PTSD predicated upon a stressful in-service 
experience, and the Board has accepted the Veteran's lay 
account of the experience because it is corroborated by 
service treatment records from March 1961.  For this reason, 
service connection for PTSD is established, and the claim is 
granted in full. 

B.  Secondary Service Connection

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the file contains 
contradictory opinions regarding relationships between the 
Veteran's diagnosed right knee disability and low back 
disability and his service-connected residuals of a right 
ankle disability.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

I.  Factual Background

The Veteran was granted service connection for a healed 
fracture of the right ankle from February 1961.  The 
disability rating was increased to 10 percent from January 
2001, and to 20 percent from February 2002.

The Veteran filed claims for service connection for a right 
knee condition secondary to his service-connected healed 
fracture of the right ankle and service connection for a low 
back condition secondary to his service-connected healed 
fracture of the right ankle in June 2001.

The Veteran's service treatment records are silent in regards 
to complaints of or treatment for a right knee disability.

VA treatment records contained in the claims file note that 
the Veteran was seen in May 1999 for numbness and tingling in 
his right leg from his knee down to his foot.  The record 
also described instability in the right leg.  In August 1999 
it was noted that the Veteran had a history of chronic low 
back pain with right lower extremity L5-S1 radicular 
symptoms.  An MRI showed that the Veteran had multiple level 
lumbar spondylosis.  The Veteran had a neurological consult 
in November 1999, and an EMG had unspecific findings, but 
showed some abnormalities.  The physician noted that the 
Veteran's MRI was unremarkable.  In December 1999 the Veteran 
expressed concern over weakness and instability in his right 
lower extremity, causing more falls.  The examiner noted that 
the Veteran had painful range of motion in his hip and knee, 
and the inability to relax his right lower extremity in all 
movement planes.

In February 2000 the EMG was reviewed and noted to be equally 
consistent with peripheral neuropathy or L5-S1 radiculopathy 
with proximal complete reinnervation.  The physician noted 
that the Veteran's MRI did not show herniated nucleus 
pulposus or very significant central or lateral stenosis, and 
that likely the EMG is from peripheral neuropathy.  The 
Veteran had a normal range of motion of his right knee but 
had mild tenderness over the right knee joint along the 
medial aspect.  The physician noted that the Veteran's right 
leg pain was probably due to degenerative joint disease of 
the medial compartment of the right knee, as seen on x-ray.

In April 2000 the Veteran described having right knee pain 
and low back pain for the past ten years.  The physician 
noted that there was some question as to whether the 
Veteran's ankle pain had over the long term resulted in his 
knee and back problems  The physician stated that it was 
difficult for her to comment on whether the ankle injury 
eventually caused the osteoarthritis in the Veteran's knee 
and back, but that it was certainly a possibility.  

In October 2000 the Veteran gave a history of pain in his 
right lower leg that had been present since an injury during 
the Korean War.  In November 2000 the Veteran noted that his 
right knee was giving way often.  The Veteran was provided an 
orthopedic consultation in January 2001, and he noted that 
his right knee pain had its onset 40 years ago and was due to 
an injury during the Korean War.  X-rays of the Veteran's 
knee revealed moderate medial compartment degenerative joint 
disease with osteophyte lipping.

In February 2001 the Veteran was afforded a VA joints 
examination, in connection with his claim for an increased 
rating for his service-connected right ankle.  Though the 
examination focused on the Veteran's right ankle, the 
examiner noted that the Veteran had mild degenerative 
arthritis of his right knee.  The examiner also noted, after 
a review of the claims file, that it was "clear that the 
[Veteran] had an injury to his right ankle and knee in 
1950."

In February 2002 the Veteran was afforded a VA joints 
examination in conjunction with his claims for secondary 
service connection of his right knee and low back.  
Examination of the Veteran's right knee showed mild genu 
varum and Grade I instability of the medial-collateral 
ligament on the right side.  There was no effusion or 
erythema.  The examiner noted that it was possible to take 
the Veteran's right knee to 140 degrees.  There was normal 
tracking of the patella and patellofemoral compression was 
asymptomatic.  Movement of the lumbar spine showed flexion of 
80 degrees and extension of 20 degrees.  The examiner noted 
that the 1999 MRI of the lumbar spine showed some evidence of 
degenerative disk disease and the 1999 x-ray of the right 
knee showed narrowing of the medial compartment.  The 
examiner included a statement that x-rays of the Veteran's 
ankle, knees, and lumbar spine would be taken and it was not 
likely that the degenerative disk disease of the lumbar spine 
and the arthritis of the knee were the result of the ankle 
condition.  Though x-rays were taken of the Veteran's knees 
and spine, the Veteran did not report to have his ankle x-
rayed.

A July 2002 clinic note indicated that the Veteran was seen 
several times in 2000 for right leg pain that centered in the 
right knee and right ankle, and that a brace was issued for 
the right knee.  The physician noted that the brace for the 
right knee was also given for the added benefit of the right 
ankle because by correcting the knee problem, the ankle was 
secondarily benefitted.  The physician noted that the less 
likelihood of the right knee giving out made the right ankle 
less likely to also give out and invert/sprain.

In October 2002 a physical medicine and rehabilitation 
physician, who had treated the Veteran for several years at 
the Loma Linda VAMC, added a note to the Veteran's treatment 
records which stated that it was the physician's opinion that 
it was reasonably medically probable that the Veteran's right 
knee and low back pain were significantly caused by or 
contributed by his service-connected right ankle injury.

In March 2003 the Veteran complained of increased low back 
pain with radiating symptoms.  The Veteran gave a history of 
on and off low back pain for the past 35 years with no 
specific injury and stated that the pain had increased over 
the past year.  A physical examination showed that the 
Veteran had tenderness to palpation over the lower lumbar 
spine in the area of the spinous process and to a lesser 
degree over the lower lumbar paraspinal muscles.  There was 
decreased range of motion, especially with extension.  X-rays 
from May 2003 demonstrated moderately advanced right medial 
compartment degenerative changes, minimal patellofemoral 
degenerative change and spurs at the anterior superior margin 
of the patella.  

The Veteran was afforded another VA joints examination in 
October 2007.  After a review of the claims file the examiner 
noted that a physical examination of the Veteran's back found 
that it was mildly tender to palpation over the midline and 
that he had forward flexion to 70 degrees, extension to 0 
degrees, axial rotation to 30 degrees and lateral bend to 20 
degrees.  The examination of the right knee showed full range 
of motion with full extension and flexion to 135 degrees.  
The examiner noted there was no crepitus with range of 
motion, but that the Veteran had posterior pain to palpation.  
X-rays of the Veteran's right knee were read to show bone-on-
bone medial joint line narrowing, as well as degenerative 
joint disease of the patellofemoral joint.  The examiner 
noted that x-rays of the Veteran's lumbar spine showed 
multiple syndesmophytes anteriorly consistent with diffuse 
idiopathic skeletal hyperostosis.  The examiner's assessment 
was that the Veteran had severe degenerative joint disease of 
the right knee and diffuse idiopathic skeletal hyperostosis 
in the lumbar spine.  The examiner opined that it was 
unlikely that the Veteran's lumbar spine problems and 
degenerative joint disease of the right knee were related to 
his right ankle given the relatively benign appearance of the 
right ankle on x-rays.  The examiner did not comment on the 
VA physician's opinion that the Veteran's right knee and low 
back disabilities were secondary to his right ankle 
disability.  At the time of this examination the Veteran had 
a 20 percent rating for his service-connected residuals of a 
right ankle injury, noting a marked limitation of motion in 
the right ankle.  An addendum, written over a month later, 
noted that the Veteran's range of motion was not further 
limited by pain, weakness, fatigability or lack of endurance 
following repetition of use or flares.



II.  Discussion

In this case, the Board finds the medical opinions of record 
are at least in equipoise for the reasons stated below.

First, the probative value of medical evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, 4 Vet. App. 467, 470-71.  The VA physical medicine 
and rehabilitation physician and the VA examiners had an 
equal opportunity to examine the Veteran, so their opinions 
are equally probative in regard to opportunity to personally 
examine the Veteran.

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the Veteran's treating 
physician over another physician.  Winsett v. West, 11 Vet. 
App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri, 4 Vet. App. 467, 471-73.  However, the 
Board finds that, all else being equal, the opinions of 
medical providers who had treated the Veteran over time is at 
least as probative as that of a provider who saw the Veteran 
on only one occasion.  The opinion of the Veteran's VA 
physical medicine and rehabilitation physician that there was 
a reasonable medical probability that the Veteran's right 
knee condition and low back condition were related to his 
ankle condition came after at least three years of treating 
the Veteran (VA treatment records contained in the claims 
folder only span from 1999 to 2003).

Second, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The 2001 VA examiner had the benefit of review of the claims 
folder in conjunction with his opinion that the Veteran had 
an injury to his right ankle and knee in 1950.  The 2002 VA 
examiner, who stated that it was unlikely that the Veteran's 
right knee and low back disabilities were related to the 
Veteran's right ankle condition did not indicate if he 
reviewed the Veteran's claims folder in conjunction with the 
examination, and gave his opinion without the advantage of 
seeing an x-ray of the Veteran's right ankle.  The October 
2007 VA examiner also had the benefit of a review of the 
claims folder in conjunction with his examination.  VA 
physical medicine and rehabilitation physician would have had 
access to the Veteran's VA treatment records, but not his 
service treatment records or the rest of claims folder.  

Finally, other factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
In contrasting these opinions, the Board is cognizant that 
the United States Court of Appeals for Veterans Claims 
(Court) has recently stressed that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The 2001 VA examiner did not support his 
opinion that the Veteran's right knee was injured in his 1950 
accident.  The 2002 VA examiner did not provide support for 
his statement that the right knee and low back conditions 
were not related to the right ankle condition.  The 2007 VA 
examiner did provide a rationale for his opinion that the 
conditions were not related because of the relatively benign 
appearance of the right ankle on x-rays and clinical 
examination.  The examiner did not address the marked 
limitation of motion of the Veteran's right ankle or the 
Veteran's abnormal gait (other than by noting that the 
Veteran stated he had an abnormal gait)  The VA physical 
medicine and rehabilitation physician stated that it was 
reasonably medically probable that the Veteran's right knee 
condition and low back condition were related to his right 
ankle condition.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this case, the medical evidence is at least in equipoise, 
and the benefit-of-the-doubt rule applies.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claims of service connection for a 
right knee condition and a low back condition, both secondary 
to service-connected healed fracture of the right ankle, must 
be allowed.  The claims are therefore granted in full.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
healed fracture of the right ankle, is granted.

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
healed fracture of the right ankle, is granted.




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


